Citation Nr: 0122510	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the VA Regional Office (RO) in 
Manila, Philippines, which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.



FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.9, 3.203 (2000); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has asserted that he had recognized military 
service during World War II, and has submitted various 
documents in support of his claim.  For example, he submitted 
various documents from the government of the Philippines 
which identify him as having served during World War II.  
These include a July 1953 certification from General 
Headquarters, Armed Forces of the Philippines; January 1946 
"Special Orders," which include the appellant's name as one 
of a group of "Civilian Volunteers, Recognized Guerrilla 
Forces"; a January 1946 Clearance Slip from the Philippine 
Army which cleared the veteran for discharge; and a 
certificate of discharge, which the Board notes is difficult 
to read in certain parts.  The appellant has also submitted 
his own statements, including a December 1999 VA Form 21-526 
(Application for Compensation or Pension) and a statement 
dated in November 2000 to the effect that he had recognized 
military service from May to September 1945.  By a statement 
dated in November 1999, he reported that he served as a 
Private in the Armed Forces of the United States, as a 
recognized Philippine Army guerrilla, from June 1943 to May 
1945, inclusive.  In a September 1999 statement, he reported 
that his service was from June 1943 to September 1945, 
inclusive.  The veteran also submitted a copy of a May 2000 
newspaper article regarding the Filipinos Veterans Equity 
Act.

The record reflects that the RO requested confirmation from 
the U.S. Department of the Army as to whether the appellant 
had recognized military service.  In April 2001, the U.S. 
Department of the Army notified the RO that the appellant had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

In an August 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO stated that the individual records for 
each potential claimant were maintained in alphabetical 
order.  It was noted that ARPERCEN had repeatedly informed VA 
that, unless the claimant reported personal data such as 
name, which was different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was further 
noted that ARPERCEN had indicated that a potential claimant's 
service was verified by the records associated with his or 
her name and that, if the name was a common one or if there 
are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO also reported that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and findings are not binding on ARPERCEN.  
Moreover, the RO noted the information submitted to ARPERCEN 
concerning the appellant's claim of recognized military 
service, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  
Additionally, the Board notes that the RO reported 
essentially the same information to the appellant by the 
April 2001 Supplemental Statement of the Case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted, including those from 
the government of the Philippines, have no bearing upon the 
resolution of this matter.  

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the August 2001 Memorandum 
for File, that the appellant has since submitted no United 
States service documents in support of his claim, or any 
further information different from that previously submitted 
to the United States Army, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has also revised the 
provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000). 

In the instant case, the Board finds that VA's duties under 
the VCAA have been fulfilled, to include the implementing 
regulatory provisions of 38 C.F.R. § 3.159.  The record 
reflects that the RO informed the appellant by the April 2001 
Supplemental Statement of the Case that the U.S. Department 
of the Army had certified that he had no recognized military 
service and that this determination was binding on VA.  This 
is essentially the same rationale for the Board's decision 
herein.  It is also noted that both the December 2000 
Statement of the Case and the April 2001 Supplemental 
Statement of the Case included a summary of the applicable 
statutory and regulatory provisions pertinent to the instant 
case.  Further, as noted above, the appellant has since 
submitted no United States service documents in support of 
his claim, or any further information different from that 
previously submitted to U.S. Department of the Army, which 
would warrant a request for recertification.  Moreover, since 
this claim has been denied as a matter of law, the benefit of 
the doubt doctrine is not for application in the instant 
case.  Also, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001)).  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

